 1   Ralph P. Guenther, Esq. 124245
     rguenther@montereylaw.com
 2   DOUGHERTY & GUENTHER, APC
     601 S Main Street
 3   Salinas, CA 93901
 4   (831) 783-3440
 5   Attorneys for Debtor
 6
 7
 8
 9
10                               UNITED STATES BANKRUPTCY COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN JOSE DIVISION
13
14   In re:                                                   Case No. 16-53536 HLB
15                                                            Chapter 13
              MARCOS U GONZALEZ,
16                                                            Hearing Information
                            Debtor.
17                                                            Date: November 7, 2018
                                                              Time: 11:30 a.m.
18                                                                   1000 S. Main Street, Room 214
                                                                     Salinas, CA 93901
19
                                                   /          Judge: Hon. Hannah L. Blumenstiel
20
              DEBTOR’S FURTHER OPPOSITION TO MOTION FOR RELIEF FROM STAY
21
              Debtor has provided Creditor with evidence of one missing payment which was not included
22
     in the Creditors accounting. Debtor will consent to an Adequate Protection Order requiring Debtor
23
     to become current, post-petition, within twelve months. Debtor further requests that the first
24
     payment be due December 15, 2018.
25
     Dated: November 2, 2018                              DOUGHERTY & GUENTHER, APC
26
27                                                        /s/ Ralph P. Guenther
                                                          RALPH P. GUENTHER
28                                                        Attorney for Debtor



Case: 16-53536      Doc# 34     Filed: 11/02/18    Entered:
                                                      1     11/02/18 14:53:33        Page 1 of 2
 1                                     CERTIFICATE OF SERVICE
                                          [B.R. 7005, F.R.C.P. 5]
 2
             I declare as follows: I am a citizen of the United States. I am employed in the County of
 3   Monterey, California. My business address is 601 S. Main Street, Salinas, CA 93901. I am over the
     age of 18 years and am not a party to the within entitled cause. I am familiar with the processing of
 4   correspondence for mailing with the United States Postal Service. Correspondence placed in the
     internal mail collection system at Dougherty & Guenther is deposited with the United States Postal
 5   Service that same day in the ordinary course of business.
 6          On November 2, 2018 a true and accurate photo-copy of the following documents:
 7         DEBTOR’S FURTHER OPPOSITION TO MOTION FOR RELIEF FROM STAY
 8   was placed for service, in Dougherty & Guenther’s internal mail collection system, in a sealed
     envelope to be delivered by mail with the United States Postal Service with postage prepaid, postage
 9   addressed as follows:
10
      Office of the U.S. Trustee/SJ                     Chapter 13 Trustee
11    U.S. Federal Building                             Devin Derham-Burk, Trustee
      280 S. 1st Street #268                            P.O. Box 50013
12    San Jose, CA 95113-3004                           San Jose, CA 95150
      Served Electronically Only                        Served Electronically Only
13
14          I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct and that this declaration was executed on November 2, 2018, at

16   Salinas, California.

17                                               /s/ Laura Galvan
                                                 Laura Galvan
18
19
20
21
22
23
24
25
26
27
28



Case: 16-53536      Doc# 34    Filed: 11/02/18     Entered:
                                                      2     11/02/18 14:53:33       Page 2 of 2
